Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The applicant's arguments/remarks, see pages 7– 8, filed 08/31/2022, with respect to 35 U.S.C 102 & 103 rejections of Claims 1-18 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunjic et al. (US PG PUB 20200311298), hereinafter "Dunjic", in views of Skinner et al. (US PAT 10347293), hereinafter "Skinner", further in views of Chan at al. (US PG PUB 20160381064), hereinafter "Chan".
Regarding Claim 1, Dunjic discloses:
A third party data management system (i.e. method/system for sharing data with third party servers) (Abstract, Fig. 1, ¶ 0042 - 0043 and ¶ 0110), 
comprising: a computer comprising a processor and a memory having computer-executable instructions stored thereupon (i.e. processor 210 coupled to memory 220 storing executable instructions) (Fig. 2 and ¶ 0052 – 0053) 
which, when executed by the processor, cause the computer to: 
receive a request to add a third party for sharing of data (i.e. the system may receive an input/request selecting a third party server to be added to a list of third party servers for sharing of data) (Fig. 7, Fig. 8, Fig. 9, Fig. 11, ¶ 0110 and 0119); 
analyze one or more types of data that will be shared with the third party to determine a risk of sharing data with the third party (i.e. method/system may analyze data that is to be shared with a third party server based on type of the data in order to determine the risk score associated with sharing the data with the third party) (¶ 0068, ¶ 0084 – 0085); and 
provide information to a user regarding the determined risk of sharing data with the third party (i.e. method/system may provide the user with information including the determined risk score associated with the user for sharing the data with the third party server) (Fig. 9 and ¶ 0117).
However, Dunjic does not explicitly disclose:
using a classification algorithm trained using a machine learning process, 
On the other hand, in the same field of endeavor, Skinner teaches:
using a classification algorithm trained using a machine learning process, analyze one or more types of data that will be shared with the third party to determine a risk of sharing data with the third party (i.e. using risk classification algorithm trained using a machine learning process, system may analyze one or more types of content/information, e.g. different confidential levels, that will be shared with a particular recipient [i.e. the third party] to determine a risk score that reflects sharing of the content/information [i.e. a risk of sharing data] with the recipient [i.e. the recipient]) (Column 9 Line # 66 – 67, Column 10 Line # 1 – 2, Column 13 Line # 43 – 67 and Column 14 Line # 1 – 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Dunjic to include the feature to, using a classification algorithm trained using a machine learning process, analyze one or more types of data that will be shared with the third party to determine a risk of sharing data with the third party as taught by Skinner in order to implement the risk assessment associated with the data sharing based on machine learning algorithm (Column 9 Line # 66 – 67, Column 10 Line # 1 – 2, Column 13 Line # 43 – 67 and Column 14 Line # 1 – 3).
However, the combination of Dunjic and Skinner does not explicitly disclose:
wherein the classification algorithm is trained to classify data in accordance with particular rules including at least a rule specifying a temporal requirement or a geographical requirement of the data to be shared, such that the determined risk of sharing the data with the third party is based at least in part on a temporal or geographical parameter associated with sharing the data with the third party.
On the other hand, in the same field of endeavor, Chan teaches:
 wherein the classification algorithm is trained to classify data in accordance with particular rules including at least a rule specifying a temporal requirement or a geographical requirement of the data to be shared (i.e. risk information category analysis module 204 [i.e. the classification algorithm] is designed/trained to identify one or more risk information categories associated with the data [i.e. classifying the data into risk information categories] in accordance with risk information categories which include the rules specifying: targeted population associated with the data and location requirement, e.g. locations that cannot be reached from the U.S. mainland [i.e. a rule specifying geographical requirement for classifying the data with risk information category], for the data that is to about be shared on the social network) (Abstract, 303 & 305 – Fig. 3, ¶ 0016 and ¶ 0037), 
such that the determined risk of sharing the data with the third party is based at least in part on a temporal or geographical parameter associated with sharing the data with the third party (i.e. determination for a potential security risk for sharing data with target population of users who are not the data subject [i.e. the third party] on the social network is based on the location [i.e. geographical] parameter, e.g. a geographical location spelt out in the data, associated with sharing the data with target population of users [i.e. the third party]) (Abstract, 303 & 305 – Fig. 3, ¶ 0037 and ¶ 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Dunjic and Skinner to include the feature wherein the classification algorithm is trained to classify data in accordance with particular rules including at least a rule specifying a temporal requirement or a geographical requirement of the data to be shared, such that the determined risk of sharing the data with the third party is based at least in part on a temporal or geographical parameter associated with sharing the data with the third party as taught by Chan so that risk associated with sharing data may be determined based on time, location, activity type, trend, frequency of repeated occurrence of an event, and targeted population associated with the data (¶ 0037).

Regarding Claim 3, Dunjic, Skinner and Chan disclose, in particular Skinner teaches:
wherein the classification algorithm comprises at least one of a linear regression algorithm, a logistic regression algorithm, a decision tree algorithm, a support vector machine (SVM) algorithm, a Naive Bayes algorithm, a K- nearest neighbors (KNN) algorithm, a K-means algorithm, a random forest algorithm, a dimensionality reduction algorithm, an Artificial Neural Network, and/or a Gradient Boost & Adaboost algorithm (i.e. Some embodiments may classify such vectors with a decision learning tree or random forests, for example, trained with CART on historical labeled examples of confidential or nonconfidential text) (Column 11 Line # 39 – 55).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 4, Dunjic, Skinner and Chan disclose, in particular Skinner teaches:
train the classification algorithm using a machine learning process that utilizes various features present in at least one of the data or types of data with the classification algorithm representing an association among the features (i.e. classifier [i.e. the classification algorithm] is trained using a machine learning process; Patterns [i.e. various features] presented in data are utilized to recognize patterns [i.e. features] representing the confidentiality associated with the data) (Column 9 Line # 66 – 67, Column 10 Line # 1 – 2 and Column 11 Line # 39 – 65).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 5, Dunjic, Skinner and Chan disclose, in particular Skinner teaches:
wherein the classification algorithm is trained in at least one of a supervised, semi-supervised, or unsupervised manner (i.e. unsupervised model may be trained to detect those features that appear more frequently and based on those features) (Column 24 Line # 3 - 5).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 6, Dunjic, Skinner and Chan disclose, in particular Skinner teaches:
wherein the classification algorithm is adaptively updated based, at least in part, upon a user's interaction with the information provided to the user regarding the determined risk of sharing data with the third party (i.e. Some embodiments may dynamically adjust permissions based upon risk scores, for instance, removing permissions associated with user accounts that permit unredacted sharing [i.e. upon a user's interaction with the information provided to the user regarding the determined risk of sharing data] outside of an organization [i.e. the third party], removing permissions that permit sharing at all, adjusting thresholds [i.e. the classification algorithm is adaptively updated] by which information is classified as confidential to increase the amount of information classified as confidential) (Column 14 Line # 14 - 21).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 7, Dunjic, Skinner and Chan disclose, in particular Skinner teaches:
wherein the classification algorithm is trained to classify data in accordance with the particular rules (i.e. patterns may be learned by training machine learning models on historical labeled training sets of confidential and nonconfidential text by topic [i.e. in accordance with the particular rules]) (Column 9 Line # 32 - 50).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 8, Dunjic, Skinner and Chan disclose, in particular Skinner teaches:
wherein the particular rules are based, at least in part, upon, at least one of a contractual requirement, an entity requirement or a governmental requirement (i.e. patterns may be learned by training machine learning models on historical labeled training sets of confidential and nonconfidential text by topic [i.e. an entity requirement]) (Column 9 Line # 32 - 50).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 9, Dunjic, Skinner and Chan disclose, in particular Skinner teaches:
wherein the particular rules set forth a plurality of categories of data to be used by the classification algorithm, and, criteria for classifying data into each of the plurality of categories (i.e. patterns may be learned by training machine learning models on historical labeled training sets of confidential and nonconfidential text by topic [i.e. categories], and the patterns may be implemented by models configured to score and classify text according to the strength with which it exhibits various topics [i.e. classifying data into each of the plurality of categories]) (Column 9 Line # 32 - 50).
The motivation to combine the references is similar to that of claim 1.



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunjic in views of Skinner further in views of Chan as applied to claim 1 above, and further in view of Pelta et al. (US PAT 11232256), hereinafter "Pelta".
Regarding Claim 2, Dunjic, Skinner and Chan disclose all the features with respect to Claim 1 as described above.
However, the combination of Dunjic, Skinner and Chan does not explicitly disclose:
analyze a contractual agreement with the third party based, at least in part, up the determined risk of sharing data with the third party to determine whether an additional contractual term is likely needed; and when it is determined that the additional contractual term is likely needed, provide information to the user regarding the additional contractual term.
On the other hand, in the same field of endeavor, Pelta teaches:
analyze a contractual agreement with the third party based, at least in part, up the determined risk of sharing data with the third party to determine whether an additional contractual term is likely needed (i.e. the system may analyze whether the existing contractual relationship [i.e. a contractual agreement] with that entity [i.e. third party] covers data sharing, e.g. has appropriate confidentiality provisions, in order to make the assessment of risk [i.e. the determined risk of sharing data with the third party]. Should the combination of data being shared misalign with the nature of the relationship with the company contractually [i.e. whether an additional contractual term is likely needed], those answers can be challenged) (Column 2 Line # 11 - 21 and Column 4 Line # 14 – 24); and 
when it is determined that the additional contractual term is likely needed, provide information to the user regarding the additional contractual term (i.e. Should the combination of data being shared misalign with the nature of the relationship with the company contractually [i.e. when determined an additional contractual term is likely needed], those answers can be challenged resulting in the request being sent back to the requestor for revision [i.e. provide information to the user regarding the additional contractual term]) (Column 4 Line # 14 – 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Dunjic, Skinner and Chan to include the feature to analyze a contractual agreement with the third party based, at least in part, up the determined risk of sharing data with the third party to determine whether an additional contractual term is likely needed; and when it is determined that the additional contractual term is likely needed, provide information to the user regarding the additional contractual term as taught by Pelta in order to assess the risk associated with the sharing of data based on the existing contractual agreement between the data sharer and the intended recipient (Column 2 Line # 11 - 21 and Column 4 Line # 14 – 24).



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEAN-LOUIS (US PG PUB 20190347429 ), hereinafter "Jean", in views of Chan.
Regarding Claim 10, Jean discloses:
A method implemented by a system that provides data to a third party (i.e. a system for managing sensitive data and a risk score associated to the type of the sensitive data) (Abstract, Fig. 1 and ¶ 0039), 
comprising: 
the system using a classification algorithm trained using a machine learning process (i.e. machine learning algorithm [i.e. a classification algorithm trained using a machine learning process] is used for classifying risk level of sharing data with individuals and public) (Abstract and ¶ 0090), 
periodically analyzing data provided by the system to a particular third party to identify one or more privacy issues associated with providing the data to the particular third party (i.e. the system may periodically evaluate/analyze documents [i.e. data] that are shared/provided, e.g. in shared folder “/shared/Personal”, by the system, to particular individuals, e.g. Joe Smith, Sally Smith and/or public [i.e. a particular third party], to identify risk exposure [i.e. one or more privacy issues] resulted from sharing with [i.e. providing to] the documents to the individuals, e.g. Joe Smith, Sally Smith, etc. [i.e. the particular third party]; Note that documents may contain social security numbers and they may be shared with a particular individual, e.g. Joe Smith, who is not the data subject [i.e. the particular third party]) (1500 – Fig. 1, ¶ 0039, ¶ 0090 – 0091 and Table - 2); and
the system, in response to the analysis, identifying an action to be taken with respect to the particular third party (i.e. in response to a risk level/score resulted from the evaluation [i.e. the analysis], the system may identify actions, e.g. the system may change the access control list ACLs [i.e. changing the list of individuals (third party) who has access to the data; In other words, action is taken with respect to the particular third party) (¶ 0069 and ¶ 0110).
However, Jean does not explicitly disclose:
wherein the classification algorithm is trained to classify data in accordance with particular rules including at least a rule specifying a temporal requirement or a geographical requirement of the data, such that a determined risk of sharing the data with the third party is based at least in part on a temporal or geographical parameter associated with sharing the data with the third party; the system presenting information to a user regarding the identified action.
On the other hand, in the same field of endeavor, Chan teaches:
 wherein the classification algorithm is trained to classify data in accordance with particular rules including at least a rule specifying a temporal requirement or a geographical requirement of the data (i.e. risk information category analysis module 204 [i.e. the classification algorithm] is designed/trained to identify one or more risk information categories associated with the data [i.e. classifying the data into risk information categories] in accordance with risk information categories which include the rules specifying: targeted population associated with the data and location requirement, e.g. locations that cannot be reached from the U.S. mainland [i.e. a rule specifying geographical requirement for classifying the data with risk information category], for the data that is to about be shared on the social network) (Abstract, 303 & 305 – Fig. 3, ¶ 0016 and ¶ 0037), 
such that a determined risk of sharing the data with the third party is based at least in part on a temporal or geographical parameter associated with sharing the data with the third party (i.e. determination for a potential security risk for sharing data with target population of users who are not the data subject [i.e. the third party] on the social network is based on the location [i.e. geographical] parameter, e.g. a geographical location spelt out in the data, associated with sharing the data with target population of users [i.e. the third party]) (Abstract, 303 & 305 – Fig. 3, ¶ 0037 and ¶ 0039); and
the system presenting information to a user regarding the identified action (i.e. in step 311, the system may determine/identify risk mitigation measures [i.e. action]; Then, the system may present the risk mitigation measure recommendation [i.e. information] which may include the determined risk mitigation measures [i.e. the identified action] to the user) (311 & 313 – Fig. 3 and ¶ 0046 - 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Jean to include the feature wherein the classification algorithm is trained to classify data in accordance with particular rules including at least a rule specifying a temporal requirement or a geographical requirement of the data, such that a determined risk of sharing the data with the third party is based at least in part on a temporal or geographical parameter associated with sharing the data with the third party; the system presenting information to a user regarding the identified action as taught by Chan so that risk associated with sharing data may be determined based on time, location, activity type, trend, frequency of repeated occurrence of an event, and targeted population associated with the data (¶ 0037).



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean in views of Chan as applied to claim 10 above, and further in view of Pelta.
Regarding Claim 11, Jean and Chan discloses all the features with respect to Claim 10 as described above.
However, the combination of Jean and Chan does not explicitly disclose:
wherein the action comprises an additional contract term to be added to an existing contractual relationship with the particular third party.
On the other hand, in the same field of endeavor, Pelta teaches:
wherein the action comprises an additional contract term to be added to an existing contractual relationship with the particular third party (i.e. the system may analyze whether the existing contractual relationship covers data sharing, e.g. has appropriate confidentiality provisions. Should the combination of data being shared misalign with the nature of the relationship with the company contractually, those answers can be challenged resulting in the request being sent back to the requestor for revision) (Column 2 Line # 11 - 21 and Column 4 Line # 14 – 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Jean and Chan to include the feature wherein the action comprises an additional contract term to be added to an existing contractual relationship with the particular third party as taught by Pelta in order to assess the risk associated with the sharing of data based on the existing contractual agreement between the data sharer and the intended recipient (Column 2 Line # 11 - 21 and Column 4 Line # 14 – 24).


Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean in views of Chan as applied to claim 10 above, and further in view of Skinner.
Regarding Claim 12, Jean and Chan disclose all the features with respect to Claim 10 as described above.
However, the combination of Jean and Chan does not explicitly disclose:
wherein the classification algorithm comprises at least one of a linear regression algorithm, a logistic regression algorithm, a decision tree algorithm, a support vector machine (SVM) algorithm, a Naive Bayes algorithm, a K-nearest neighbors (KNN) algorithm, a K-means algorithm, a random forest algorithm, a dimensionality reduction algorithm, an Artificial Neural Network, and/or a Gradient Boost & Adaboost algorithm.
On the other hand, in the same field of endeavor, Skinner teaches:
wherein the classification algorithm comprises at least one of a linear regression algorithm, a logistic regression algorithm, a decision tree algorithm, a support vector machine (SVM) algorithm, a Naive Bayes algorithm, a K- nearest neighbors (KNN) algorithm, a K-means algorithm, a random forest algorithm, a dimensionality reduction algorithm, an Artificial Neural Network, and/or a Gradient Boost & Adaboost algorithm (i.e. Some embodiments may classify such vectors with a decision learning tree or random forests, for example, trained with CART on historical labeled examples of confidential or nonconfidential text) (Column 11 Line # 39 – 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Jean and Chan to include the feature wherein the action comprises an additional contract term to be added to an existing contractual relationship with the particular third party as taught by Skinner in order to train the classification algorithm with readily available machine learning process (Column 11 Line # 39 – 55).

Regarding Claim 13, Jean and Chan disclose all the features with respect to Claim 10 as described above.
However, the combination Jean and Chan does not explicitly disclose:
training the classification algorithm using a machine learning process that utilizes various features present in at least one of the data or types of data with the classification algorithm representing an association among the features..
On the other hand, in the same field of endeavor, Skinner teaches:
training the classification algorithm using a machine learning process that utilizes various features present in at least one of the data or types of data with the classification algorithm representing an association among the features (i.e. classifier [i.e. the classification algorithm] is trained using a machine learning process; Patterns [i.e. various features] presented in data are utilized to recognize patterns [i.e. features] representing the confidentiality associated with the data) (Column 9 Line # 66 – 67, Column 10 Line # 1 – 2 and Column 11 Line # 39 – 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Jean and Chan to include the feature training the classification algorithm using a machine learning process that utilizes various features present in at least one of the data or types of data with the classification algorithm representing an association among the features as taught by Skinner in order to train the classification algorithm with readily available machine learning process (Column 11 Line # 39 – 55).

Regarding Claim 14, Jean, Chan and Skinner disclose, in particular Skinner teaches:
wherein the classification algorithm is trained in at least one of a supervised, semi-supervised, or unsupervised manner (i.e. unsupervised model may be trained to detect those features that appear more frequently and based on those features) (Column 24 Line # 3 - 5).
The motivation to combine the references is similar to that of claim 13.


Regarding Claim 15, Jean and Chan disclose all the features with respect to Claim 10 as described above.
However, the combination Jean and Chan does not explicitly disclose:
adaptively updating the classification algorithm based, at least in part, upon a user's interaction with the information provided to the user.
On the other hand, in the same field of endeavor, Skinner teaches:
adaptively updating the classification algorithm based, at least in part, upon a user's interaction with the information provided to the user (i.e. Some embodiments may dynamically adjust permissions based upon risk scores, for instance, removing permissions associated with user accounts that permit unredacted sharing [i.e. upon a user's interaction with the information provided to the user] outside of an organization, removing permissions that permit sharing at all, and adjusting thresholds [i.e. the classification algorithm is adaptively updated] by which information is classified as confidential to increase the amount of information classified as confidential) (Column 14 Line # 14 - 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Jean and Chan to include the feature for adaptively updating the classification algorithm based, at least in part, upon a user's interaction with the information provided to the user as taught by Skinner in order to update the machine learning process based on the user’s interactions with the system (Column 14 Line # 14 - 21).


Regarding Claim 16, Jean and Chan disclose all the features with respect to Claim 10 as described above.
However, the combination Jean and Chan does not explicitly disclose:
wherein the classification algorithm is trained to classify data in accordance with particular rules.
On the other hand, in the same field of endeavor, Skinner teaches:
wherein the classification algorithm is trained to classify data in accordance with the particular rules (i.e. patterns may be learned by training machine learning models on historical labeled training sets of confidential and nonconfidential text by topic [i.e. in accordance with the particular rules]) (Column 9 Line # 32 - 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Jean and Chan to include the feature wherein the classification algorithm is trained to classify data in accordance with particular rules as taught by Skinner in order to apply rules based training process (Column 9 Line # 32 - 50).






Regarding Claim 17, Jean, Chan and Skinner disclose, in particular Skinner teaches:
wherein the particular rules are based, at least in part, upon, at least one of a contractual requirement, an entity requirement, or a governmental requirement (i.e. patterns may be learned by training machine learning models on historical labeled training sets of confidential and nonconfidential text by topic [i.e. an entity requirement]) (Column 9 Line # 32 - 50).
The motivation to combine the references is similar to that of claim 16.


Regarding Claim 18, Jean, Chan and Skinner disclose, in particular Skinner teaches:
wherein the particular rules set forth a plurality of categories of data to be used by the classification algorithm, and, criteria for classifying data into each of the plurality of categories (i.e. patterns may be learned by training machine learning models on historical labeled training sets of confidential and nonconfidential text by topic [i.e. categories], and the patterns may be implemented by models configured to score and classify text according to the strength with which it exhibits various topics [i.e. classifying data into each of the plurality of categories]) (Column 9 Line # 32 - 50).
The motivation to combine the references is similar to that of claim 16.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451